              Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 1 of 31



                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


                                                 )
 PARUS HOLDINGS INC.,                            )
                                                 )
        Plaintiff,                               )
                                                 )   Civil Action No. 6:19-cv-437
 v.                                              )
                                                 )
 LG ELECTRONICS, INC. and LG                     )   JURY TRIAL DEMANDED
 ELECTRONICS U.S.A., INC.,                       )
                                                 )
        Defendant.                               )
                                                 )
                                                 )


                             PARUS HOLDING INC.’S
                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Parus Holdings Inc. (“Parus” or “Plaintiff”) brings this Complaint for Patent

infringement (“Complaint”) and for Jury Trial against LG Electronics, Inc. and LG Electronics

U.S.A., Inc. (collectively “LG” or “Defendants”). Parus alleges as follows:

                                        THE PARTIES

       1.      Plaintiff Parus Holdings Inc. is a Delaware corporation having its principal place

of business at 3000 Lakeside Drive, Suite 110S, Bannockburn, IL 60015.

       2.      Parus is the owner by assignment of U.S. Patent No. 7,076,431 (“the ’431

Patent”) (attached as Exhibit 1) and U.S. Patent No. 9,451,084 (“the ’084 Patent”) (attached as

Exhibit 2).

       3.      Defendant LG Electronics, Inc. is a Korean corporation with a principal place of

business at LG Twin Towers, 128 Yeoui-daero, Yeongdungpo-gu, Seoul, 07366, South Korea.

On information and belief, LG Electronics, Inc. is the entity that manufactures the LG-branded
             Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 2 of 31



products sold in the United States, including the accused products in this case. On information

and belief, in addition to making the products, LG Electronics, Inc. is responsible for research

and development, product design, and sourcing of components.

       4.      Defendant LG Electronics U.S.A., Inc. is a is a Delaware corporation with places

of business in Texas at least at 9420 Research Blvd, Austin, Texas 78759; 21251-2155 Eagle

Parkway, Fort Worth, Texas 76177; and 14901 Beach St, Fort Worth, TX 76177.

       5.      On information and belief, LG maintains one or more physical fixed places of

business in Texas, including offices at 9420 Research Blvd, Austin, Texas 78759.

       6.      LG has placed or contributed to placing infringing products like the LG G8 ThinQ

into the stream of commerce via an established distribution channel knowing or understanding

that such products would be sold and used in the United States, including in the Western District

of Texas. On information and belief, LG also has derived substantial revenues from infringing

acts in the Western District of Texas, including from the sale and use of infringing products like

the LG G8 ThinQ.

       7.      LG had constructive notice of the ’431 Patent based on Parus’s marking at least as

of June 18, 2007.

       8.      LG had constructive notice of the ’084 Patent based on Parus’s marking at least as

of February 21, 2018.

                                JURISDICTION AND VENUE

       9.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code. Accordingly, this Court has subject matter

jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       10.     This Court has specific personal jurisdiction over Defendants at least in part

because Defendants conduct business in this Judicial District. Parus’s causes of action arise, at


                                                 2
              Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 3 of 31



least in part, from Defendants’ contacts with and activities in the State of Texas and this Judicial

District. Upon information and belief, Defendants have committed acts of infringement within

the State of Texas and this Judicial District by, inter alia, directly and/or indirectly using, selling,

offering to sell, or importing products that infringe one or more claims of the ’431 Patent and/or

the ’084 Patent.

        11.     Defendants have committed acts within this District giving rise to this action, and

have established sufficient minimum contacts with the State of Texas such that the exercise of

jurisdiction would not offend traditional notions of fair play and substantial justice.

        12.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b), (c), and

1400(b) because (1) Defendants have a regular and established place of business in this Judicial

District, and (2) Defendants have committed and continues to commit acts of patent infringement

in this Judicial District by, inter alia, directly and/or indirectly using, selling, offering to sell, or

importing products that infringe one or more claims of the ’431 Patent and/or the ’084 Patent.

Additionally, Defendant LG Electronics, Inc. is a foreign corporation.

                                               COUNT I

                   LG’S INFRINGEMENT OF U.S. PATENT NO. 7,076,431

        13.     Parus restates and incorporates by reference all of the allegations made in the

preceding paragraphs as though fully set forth herein.

        14.     Parus is the owner, by assignment, of the ’431 Patent. A true copy of the ’431

Patent granted by the U.S. Patent & Trademark Office is attached as Exhibit 1.

        15.     LG has directly infringed, and is continuing to directly infringe, literally or under

the doctrine of equivalents, at least independent claim 1 of Parus’s ’431 Patent by making, using,

selling, and/or offering for sale its smartphone products implementing the Google Android




                                                    3
                Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 4 of 31



operating system, including Google Assistant, in the United States, in violation of 35 U.S.C. §

271(a).

          16.    LG had constructive notice of the ’431 Patent based on Parus’s marking at least as

of June 18, 2007. Upon filing of the complaint or shortly thereafter, LG has actual knowledge of

the ’431 Patent.

          17.    LG’s acts of direct infringement of the ’431 Patent are willful, and have caused

and will continue to cause substantial damage and irreparable harm to Parus, and Parus has no

adequate remedy at law.

          18.    Various products with Google Assistant made or sold by LG directly infringe at

least independent claim 1 of the ’431 Patent. Those LG products include at least the LG G8

ThinQ and other LG products that incorporate the Google Assistant (“LG Accused Products”).

          19.    The LG Accused Products in conjunction with Google Assistant is a system for

retrieving information from pre-selected web sites by uttering speech commands into a voice

enabled device and for providing to users retrieved information in an audio form via said voice

enabled device.

          20.    For example, the LG G8 ThinQ in conjunction with Google Assistant is a voice

enabled device because the LG G8 ThinQ includes a microphone and a speaker. See e.g.,

https://www.lg.com/us/support/products/documents/LG_G8_ThinQ_Tech_Specs_TMO_PDF_4-

10-19_LMG820TMB.pdf.

          21.    Further, LG incorporates the Android operating system and the Google Assistant

into its products. See e.g., Claire Reilly, LG partners with Google in 10-year patent deal (Jan.

29, 2019), available at https://www.cnet.com/news/lg-partners-with-google-in-10-year-patent-




                                                  4
             Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 5 of 31



deal/. LG includes instructions for setting up and using the Google Assistant in its LG G8 ThinQ

User Manual.




See e.g., LG G8 ThinQ User Manual at 26 available at https://www.lg.com/us/support/manuals-

documents?customerModelCode=LMG820TMB&csSalesCode=LMG820TMB.ATMOBK&cate

gory=CT10000027&subcategory=CT10000045. Therefore, the operation of the LG Accused

Products infringe for the same reasons as articulated below as to the Google Android operating

system and the Google Assistant.

       22.     Google Assistant retrieves information from pre-selected websites that have

already been crawled by the Googlebot.




See e.g., https://support.google.com/webmasters/answer/182072.


                                               5
             Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 6 of 31




See e.g., https://www.google.com/search/howsearchworks/crawling-indexing/.




See e.g., https://searchengineland.com/google-assistant-guide-270312.

       23.     The retrieved information is in an audio form via said voice enabled device. For

example, Google indicates that one can “hear about weather, your commute, important things to

do, daily fun, and more.”




See e.g., https://assistant.google.com/explore?hl=en_us.

       24.     The LG Accused Products in conjunction with Google Assistant include a

computer, said computer operatively connected to the internet.

       25.     For example, the LG G8 ThinQ includes an Octa-Core processor and operatively

connects to the internet in normal usage. See e.g.,

https://www.lg.com/us/support/products/documents/LG_G8_ThinQ_Tech_Specs_TMO_PDF_4-

10-19_LMG820TMB.pdf.

       26.     The LG Accused Products in conjunction with Google Assistant include a voice

enabled device operatively connected to said computer, said voice enabled device configured to

receive speech commands from users.



                                                 6
             Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 7 of 31



       27.    For example, LG G8 ThinQ in conjunction with Google Assistant is a voice

enabled device because the LG G8 ThinQ includes a microphone and speaker and reacts to

spoken commands through the Google Assistant. See e.g.,

https://www.lg.com/us/support/products/documents/LG_G8_ThinQ_Tech_Specs_TMO_PDF_4-

10-19_LMG820TMB.pdf.

       28.    The LG Accused Products in conjunction with Google Assistant include at least

one speaker-independent speech recognition device, said speaker-independent speech

recognition device operatively connected to said computer and to said voice enabled device.

       29.    For example, the LG G8 ThinQ in conjunction with Google Assistant allows a

user to talk to the device and to send commands to the cloud. The microphone operatively

connected to the LG G8 ThinQ in conjunction with Google Assistant is configured to receive

speech commands from users.




                                               7
             Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 8 of 31



See e.g., User Manual at 27, available at https://www.lg.com/us/support/manuals-

documents?customerModelCode=LMG820TMB&csSalesCode=LMG820TMB.ATMOBK&cate

gory=CT10000027&subcategory=CT10000045.

       30.    The LG Accused Products in conjunction with Google Assistant include at least

one speech synthesis device, said speech synthesis device operatively connected to said

computer and to said voice enabled device.

       31.    For example, the LG G8 ThinQ in conjunction with Google Assistant can handle

voice commands on the device itself or with help from the cloud.




See e.g., https://ai.googleblog.com/2018/05/duplex-ai-system-for-natural-conversation.html.




                                               8
                Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 9 of 31




See id.

          32.    The LG Accused Products in conjunction with Google Assistant include at least

one instruction set for identifying said information to be retrieved, said instruction set being

associated with said computer.

          33.    For example, because the LG G8 ThinQ in conjunction with Google Assistant can

handle voice commands on the device itself or with help from the cloud, there is an instruction

set for identifying said information to be retrieved, said instruction set being associated with said

computer. The LG G8 ThinQ with Google Assistant can handle voice commands on the device

it is running on or with help from the cloud, there is an instruction set for identifying said

information to be retrieved, said instruction set being associated with said computer. See e.g.,

https://blog.google/products/pixel/pixel-3-and-device-ai-putting-superpowers-your-pocket/; see

also https://ai.googleblog.com/2018/05/duplex-ai-system-for-natural-conversation.html.




                                                  9
                Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 10 of 31



          34.     The LG Accused Products in conjunction with Google Assistant include an

instruction set comprising a plurality of pre-selected web site addresses, each said web site

address identifying a web site containing said information to be retrieved.

          35.     The LG G8 ThinQ in conjunction with Google Assistant retrieves information

from pre-selected websites that have already been crawled by the Googlebot. For example,

Google indicates that Google Assistant retrieves information from pre-selected websites that

have already been crawled by the Googlebot.




See e.g., https://support.google.com/webmasters/answer/182072.




See e.g., https://www.google.com/search/howsearchworks/crawling-indexing/.




See id.




See e.g., https://searchengineland.com/google-assistant-guide-270312.


                                                10
             Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 11 of 31



       36.     The LG Accused Products in conjunction with Google Assistant include at least

one recognition grammar associated with said computer, each said recognition grammar

corresponding to each said instruction set and corresponding to a speech command.

       37.     For example, because the LG G8 ThinQ in conjunction with Google Assistant can

handle voice commands on the device itself or with help from the cloud, there is a recognition

grammar corresponding to each said instruction set and corresponding speech command. Google

Assistant is described as handling voice commands on the device itself or with help from the

cloud, there is a recognition grammar corresponding to each said instruction set and

corresponding speech command. See e.g., https://blog.google/products/pixel/pixel-3-and-device-

ai-putting-superpowers-your-pocket/; see also https://ai.googleblog.com/2018/05/duplex-ai-

system-for-natural-conversation.html.

       38.     The LG Accused Products in conjunction with Google Assistant includes said

speech command comprising an information request selectable by the user.

       39.     The LG G8 ThinQ in conjunction with Google Assistant is a system for retrieving

information from pre-selected web sites by uttering speech commands into a voice enabled

device. For example, Google indicates that the LG G8 ThinQ in conjunction with Google

Assistant will make tasks easier. Google describes the Google Assistant on its web pages. See

e.g., https://store.google.com/us/category/phones?hl=en-US.

       40.     Google indicates that the Google Assistant will “help you find answers and

control your phone and compatible smart home devices – all with a simple squeeze or by using

your voice.”




                                               11
             Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 12 of 31




See e.g., https://www.blog.google/products/pixel/google-pixel-3/.

       41.     The LG Accused Products in conjunction with Google Assistant include said

speaker-independent speech recognition device configured to receive from users via said voice

enabled device said speech command and to select the corresponding recognition grammar upon

receiving said speech command.

       42.     For example, because the LG G8 ThinQ in conjunction with Google Assistant can

handle voice commands on the device itself or with help from the cloud, there is a recognition

grammar corresponding to each said instruction set and corresponding speech command. For

example, because the Google Assistant can handle voice commands on the device itself or with

help from the cloud, there is a recognition grammar corresponding to each said instruction set

and corresponding speech command.




See e.g., https://blog.google/products/pixel/pixel-3-and-device-ai-putting-superpowers-your-

pocket/.




                                               12
             Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 13 of 31




See e.g., https://ai.googleblog.com/2018/05/duplex-ai-system-for-natural-conversation.html.

       43.     The LG Accused Products in conjunction with Google Assistant include said

computer configured to retrieve said instruction set corresponding to said recognition grammar

selected by said speaker-independent speech recognition device.

       44.     For example, because the LG G8 ThinQ in conjunction with Google Assistant can

handle voice commands on the device itself or with help from the cloud, there is a recognition

grammar corresponding to each said instruction set and corresponding speech command. For

example, the Google Assistant can handle voice commands on the device itself or with help from

the cloud, there is a recognition grammar corresponding to each said instruction set and

corresponding speech command. See e.g., https://blog.google/products/pixel/pixel-3-and-device-

ai-putting-superpowers-your-pocket/; see also, https://ai.googleblog.com/2018/05/duplex-ai-

system-for-natural-conversation.html.

       45.     The LG Accused Products in conjunction with Google Assistant includes said

computer further configured to access at least one of said plurality of web sites identified by said



                                                 13
              Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 14 of 31



instruction set to obtain said information to be retrieved, aid computer configured to first access

said first web site of said plurality of web sites and, if said information to be retrieved is not

found at said first web site, said computer configured to sequentially access said plurality of web

sites until said information to be retrieved is found or until said plurality of web sites has been

accessed.

        46.     The LG G8 ThinQ in conjunction with Google Assistant is a system for retrieving

information from pre-selected web sites by uttering speech commands into a voice enabled

device. For example, Google indicates that the LG G8 ThinQ in conjunction with Google

Assistant will make tasks easier. The LG G8 ThinQ in conjunction with Google Assistant is a

system for retrieving information from pre-selected web sites by uttering speech commands into

a voice enabled device. For example, Google touts the Google Assistant on its web pages. See

e.g., https://store.google.com/us/category/phones?hl=en-US.

        47.     Google indicates that a phone in conjunction with Google Assistant will “help you

find answers and control your phone and compatible smart home devices – all with a simple

squeeze or by using your voice.” See e.g., https://www.blog.google/products/pixel/google-pixel-

3/.

        48.     Google Assistant retrieves information from pre-selected websites that have

already been crawled by the Googlebot.




See e.g., https://support.google.com/webmasters/answer/182072.


                                                  14
                Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 15 of 31




See e.g., https://www.google.com/search/howsearchworks/crawling-indexing/.




See id.




See e.g., https://searchengineland.com/google-assistant-guide-270312.

          49.     Google uses technology to discover and index web sites that have information that

is subsequently used to respond to search requests. Upon receiving a specific search request,

Google’s search algorithms are configured to access the plurality of web sites in some

“sequential” order (as by the ranking order of the websites, the ranking order specifies a

sequence) until information pertinent to the request is found or until the web sites (in the ranking

order defined) are accessed to find specific information to respond to the specific search request;

Google’s operations meet the claimed recitation “said computer further configured to access at

least one of said plurality of web sites identified by said instruction set to obtain said information

to be retrieved” and “said computer configured to first access said first web site of said plurality

of web sites” and if the information is not found at the first web site, Google’s search algorithms

sequentially access the websites until the information is retrieved or until all the sources are

considered.




                                                 15
             Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 16 of 31



       50.     The LG Accused Products in conjunction with Google Assistant include said

speech synthesis device configured to produce an audio message containing any retrieved

information from said pre-selected web sites, and said speech synthesis device further configured

to transmit said audio message to said users via said voice enabled device.

       51.     For example, the retrieved information is in an audio form via said voice enabled

device as Google indicates that one can “hear about weather, your commute, important things to

do, daily fun, and more.”




See e.g., https://assistant.google.com/explore?hl=en_us.

       52.     In addition to directly infringing the ’431 Patent, LG indirectly infringes the ’431

Patent pursuant to 35 U.S.C. § 271(b) and (c). LG has had knowledge of the ’431 Patent since at

least the filing of this complaint, and has been on constructive notice of the ’431 Patent due to

Parus’ marking since at least June 18, 2007. By the time of trial, LG will have known and

intended (since receiving such notice) that their continued actions would actively induce the

infringement of the claims of the ’431 Patent.

       53.      LG by instructing, directing and/or requiring others, including customers,

purchasers, users and developers, to perform one or more of the steps of the method claims,

either literally or under the doctrine of equivalents, of the ’431 Patent, where all the steps of the

method claims are performed by either the LG, its customers, purchasers, users, and developers,

or some combination thereof. LG knew or should have known that it was inducting others,

including customers, purchasers, users, and developers, to infringe by practicing one or more

method claims of the ’431 Patent.


                                                  16
             Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 17 of 31



       54.     Upon information and belief, LG knowingly and actively aided and abetted the

direct infringement of the ’431 Patent by instructing and encouraging its customers, purchasers,

users, and developers to use the ’431 Patent methods and technology. These instructions of

encouragement include, but are not limited to, using the accused products as described in the

claims of the ’431 Patent, in advertising and promoting the use of the ’431 Patent’s claimed

technology, and as further described above.

       55.     LG has also infringed, and continues to infringe, claims of the ’431 Patent by

offering to commercially distribute, commercially distributing, making and/or importing the LG

Accused Products, which are used in practicing the process, or using the systems, of the ’431

Patent, and constitute a material part of the invention. LG knows the components in the LG

Accused Products to be especially made or especially adapted for use in infringement of the ’431

Patent, not a staple article, and not a commodity of commerce suitable for substantial

noninfringing use. For example, the ordinary way of using the LG Accused Products infringes

the patent claims, and as such, is especially adapted for use in infringement as described above.

Accordingly, LG has been, and currently is, contributorily infringing the ’431 Patent, in violation

of 35 U.S.C. § 271(c).

                                           COUNT II

                  LG’S INFRINGEMENT OF U.S. PATENT NO. 9,451,084

       56.     Parus restates and incorporates by reference all of the allegations made in the

preceding paragraphs as though fully set forth herein.

       57.     Parus is the owner, by assignment, of the ’084 Patent. A true copy of the ’084

Patent granted by the U.S. Patent & Trademark Office is attached as Exhibit 2.




                                                17
                Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 18 of 31



          58.     LG has directly infringed, and is continuing to directly infringe, literally or under

the doctrine of equivalents, at least independent claim 1 of Parus’s ’084 Patent by making, using,

selling, and/or offering for sale its smartphone products implementing the Google Android

operating system, including Google Assistant, in the United States, in violation of 35 U.S.C. §

271(a).

          59.     LG had constructive notice of the ’084 Patent based on Parus’s marking at least as

of February 21, 2018. Upon filing of the complaint or shortly thereafter, LG has actual

knowledge of the ’084 Patent.

          60.     LG’s acts of direct infringement of the ’084 Patent are willful, and have caused

and will continue to cause substantial damage and irreparable harm to Parus, and Parus has no

adequate remedy at law.

          61.     The LG Accused Products in conjunction with Google Assistant form a system

for acquiring information from one or more sources maintaining a listing of web sites by

receiving speech commands uttered by users into a voice-enabled device and for providing

information retrieved from the web sites to the users in an audio form via the voice-enabled

device.

          62.     For example, the LG G8 ThinQ in conjunction with Google Assistant is a voice

enabled device because the LG G8 ThinQ includes a microphone and a speaker. See e.g.,

https://www.lg.com/us/support/products/documents/LG_G8_ThinQ_Tech_Specs_TMO_PDF_4-

10-19_LMG820TMB.pdf.

          63.     Further, LG incorporates the Android operating system and the Google Assistant

into its products. See e.g., Claire Reilly, LG partners with Google in 10-year patent deal (Jan.

29, 2019), available at https://www.cnet.com/news/lg-partners-with-google-in-10-year-patent-




                                                    18
             Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 19 of 31



deal/. LG includes instructions for setting up and using the Google Assistant in its LG G8 ThinQ

User Manual.




See e.g., LG G8 ThinQ User Manual at 26 available at https://www.lg.com/us/support/manuals-

documents?customerModelCode=LMG820TMB&csSalesCode=LMG820TMB.ATMOBK&cate

gory=CT10000027&subcategory=CT10000045.

       64.     Google Assistant retrieves information from pre-selected websites that have

already been crawled by the Googlebot.




See e.g., https://support.google.com/webmasters/answer/182072.




                                               19
             Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 20 of 31




See e.g., https://www.google.com/search/howsearchworks/crawling-indexing/.




See e.g., https://searchengineland.com/google-assistant-guide-270312.

       65.     The retrieved information is in an audio form via said voice enabled device. For

example, Google indicates that one can “hear about weather, your commute, important things to

do, daily fun, and more.”




See e.g., https://assistant.google.com/explore?hl=en_us.



       66.     The LG Accused Products in conjunction with Google Assistant include at least

one computing device, the computing device operatively coupled to one or more networks.

       67.     For example, the LG G8 ThinQ includes an Octa-Core processor and is connected

to at least one network in normal operation. See e.g.,

https://www.lg.com/us/support/products/documents/LG_G8_ThinQ_Tech_Specs_TMO_PDF_4-

10-19_LMG820TMB.pdf.

       68.     The LG Accused Products in conjunction with Google Assistant include at least

one speaker-independent speech-recognition device, the speaker-independent speech-recognition



                                                20
             Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 21 of 31



device operatively connected to the computing device and configured to receive the speech

commands.

       69.     For example, the LG G8 ThinQ in conjunction with Google Assistant allows a

user to talk through the device to send commands to the cloud. For example, a phone in

conjunction with Google Assistant can handle voice commands on the device itself or with help

from the cloud. See e.g., https://blog.google/products/pixel/pixel-3-and-device-ai-putting-

superpowers-your-pocket/.




See e.g., https://ai.googleblog.com/2018/05/duplex-ai-system-for-natural-conversation.html.




                                               21
                Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 22 of 31




See id.

          70.     The LG Accused Products in conjunction with Google Assistant include at least

one speech-synthesis device, the speech-synthesis device operatively connected to the computing

device.

          71.     For example, the LG G8 ThinQ in conjunction with Google Assistant can handle

voice commands on the device itself or with help from the cloud. For example, a phone in

conjunction with Google Assistant can handle voice commands on the device itself or with help

from the cloud and produce an audio response.




                                                 22
             Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 23 of 31



See e.g., https://blog.google/products/pixel/pixel-3-and-device-ai-putting-superpowers-your-

pocket/.

       72.     The LG Accused Products in conjunction with Google Assistant include a

memory operatively associated with the computing device with at least one instruction set for

identifying the information to be retrieved, the instruction set being associated with the

computing device.

       73.     The LG G8 ThinQ includes a memory that is associated with the computing

device and includes at least one instruction set for the Google Assistant in order to allow the

Google Assistant to run. See e.g.,

https://www.lg.com/us/support/products/documents/LG_G8_ThinQ_Tech_Specs_TMO_PDF_4-

10-19_LMG820TMB.pdf /.

       74.     The LG Accused Products in conjunction with Google Assistant include at least

one instruction set for identifying the information to be retrieved comprising a plurality of web

site addresses for the listing of web sites, each web site address identifying a web site containing

the information to be retrieved.

       75.     The LG G8 ThinQ in conjunction with Google Assistant retrieves information

from websites that have already been crawled by the Googlebot. For example, Google indicates

that a phone such as the LG G8 ThinQ in conjunction with Google Assistant retrieves

information from pre-selected websites that have already been crawled by the Googlebot.




                                                 23
                Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 24 of 31



See e.g., https://support.google.com/webmasters/answer/182072.




See e.g., https://www.google.com/search/howsearchworks/crawling-indexing/.




See id.




See e.g., https://searchengineland.com/google-assistant-guide-270312.

          76.     Google uses technology to crawl the web to index web sites with information to

respond to a search request. The indexed websites are identified by web site addresses. These

indexed websites are “a plurality of pre-selected web site addresses,” and each such website

“indentif[ies] a web site containing said information to be retrieved.

          77.     The LG Accused Products in conjunction with Google Assistant include at least

one recognition grammar associated with the computing device, each recognition grammar

corresponding to each instruction set and corresponding to a speech command, the speech

command comprising an information request provided by the user, the speaker-independent

speech-recognition device configured to receive the speech command from the users via the

voice-enabled device and to select the corresponding recognition grammar upon receiving the

speech command.



                                                 24
             Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 25 of 31



       78.     For example, because the LG G8 ThinQ in conjunction with Google Assistant can

handle voice commands on the device itself or with help from the cloud, there is a recognition

grammar corresponding to each said instruction set and corresponding speech command. For

example, because Google Assistant can handle voice commands on the device itself or with help

from the cloud, there is a recognition grammar corresponding to each said instruction set and

corresponding speech command on the device. See e.g., https://blog.google/products/pixel/pixel-

3-and-device-ai-putting-superpowers-your-pocket/; see also

https://ai.googleblog.com/2018/05/duplex-ai-system-for-natural-conversation.html.

       79.     The LG Accused Products in conjunction with Google Assistant include the

computing device configured to retrieve the instruction set corresponding to the recognition

grammar provided by the speaker-independent speech-recognition device.

       80.     For example, because the LG G8 ThinQ in conjunction with Google Assistant can

handle voice commands on the device itself or with help from the cloud, there is a recognition

grammar corresponding to each said instruction set and corresponding speech command.




See e.g., https://blog.google/products/pixel/pixel-3-and-device-ai-putting-superpowers-your-

pocket/; see also, https://ai.googleblog.com/2018/05/duplex-ai-system-for-natural-

conversation.html.




                                               25
             Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 26 of 31



       81.     The LG Accused Products in conjunction with Google Assistant include the

computing device further configured to access at least one of the plurality of web sites identified

by the instruction set to obtain the information to be retrieved, wherein the computing device is

further configured to periodically search via the one or more networks to identify new web sites

and to add the new web sites to the plurality of web sites, the computing device configured to

access a first web site of the plurality of web sites and, if the information to be retrieved is not

found at the first web site, the computer configured to access the plurality of web sites remaining

in an order defined for accessing the listing of web sites until the information to be retrieved is

found in at least one of the plurality of web sites or until the plurality of web sites have been

accessed.

       82.     The LG G8 ThinQ in conjunction with Google Assistant is a system for retrieving

information from web sites by uttering speech commands into a voice enabled device. For

example, Google indicates that the LG G8 ThinQ in conjunction with Google Assistant will

make tasks easier. Google touts the Google Assistant on its web pages. See e.g.,

https://store.google.com/us/category/phones?hl=en-US.

       83.     Google indicates that a phone such as the LG G8 ThinQ in conjunction with

Google Assistant will “help you find answers and control your phone and compatible smart

home devices – all with a simple squeeze or by using your voice.”




See e.g., https://www.blog.google/products/pixel/google-pixel-3/. See also,

https://ai.googleblog.com/2018/05/duplex-ai-system-for-natural-conversation.html.




                                                  26
                Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 27 of 31



          84.     Google Assistant retrieves information from pre-selected websites that have

already been crawled by the Googlebot.




See e.g., https://support.google.com/webmasters/answer/182072.




See e.g., https://www.google.com/search/howsearchworks/crawling-indexing/.




See id.




See e.g., https://searchengineland.com/google-assistant-guide-270312.

          85.     Google uses technology to “crawl” the web to “index” web sites with information

to respond to a search request; Google’s “crawling” technology discovers “new web sites”

periodically, either on its own or adds them if provided by website owners, in an effort to

constantly provide updated data. Further, Google’s operations access the websites in a defined


                                                  27
             Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 28 of 31



order (as ranked) until the information to respond to a search request is found or until the list of

information sources or websites have been considered.

       86.     The LG Accused Products in conjunction with Google Assistant include the

speech synthesis device configured to produce an audio message containing any retrieved

information from the plurality of web sites.

       87.     For example, the LG G8 ThinQ in conjunction with Google Assistant forms the

retrieved information into an audio form via said voice enabled device as Google indicates that

one can “hear about weather, your commute, important things to do, daily fun, and more.” See

e.g., https://assistant.google.com/explore?hl=en_us.

       88.     The LG Accused Products in conjunction with Google Assistant includes the

speech synthesis device further configured to transmit the audio message to the users via the

voice-enabled device.

       89.     For example, the retrieved information is in an audio form via said voice enabled

device as Google indicates that one can “hear about weather, your commute, important things to

do, daily fun, and more.”




       90.     See e.g., https://assistant.google.com/explore?hl=en_us.

       91.     In addition to directly infringing the ‘084 Patent, LG indirectly infringes the ‘084

Patent pursuant to 35 U.S.C. § 271(c). LG has had knowledge of the ‘084 Patent since at least

the filing of this complaint, and has been on constructive notice of the ’084 Patent due to Parus’

marking since at least February 21, 2018. By the time of trial, LG will have known and intended




                                                 28
              Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 29 of 31



(since receiving such notice) that their continued actions would actively induce the infringement

of the claims of the ‘084 Patent.

        92.     LG has also infringed, and continues to infringe, claims of the ’084 Patent by

offering to commercially distribute, commercially distributing, making and/or importing the LG

Accused Products, which are used in practicing the process, or using the systems, of the ‘084

Patent, and constitute a material part of the invention. LG knows the components in the LG

Accused Products to be especially made or especially adapted for use in infringement of the ‘084

Patent, not a staple article, and not a commodity of commerce suitable for substantial

noninfringing use. For example, the ordinary way of using the LG Accused Products infringes

the patent claims, and as such, is especially adapted for use in infringement as described above.

Accordingly, LG has been, and currently is, contributorily infringing the ‘084 Patent, in violation

of 35 U.S.C. § 271(c).



                                      PRAYER FOR RELIEF

        WHEREFORE, Parus request the Court grant the relief set forth below:

        A.      Enter judgment that LG has infringed, and continues to infringe, one or more

claims of the ’431 Patent and/or the ’084 Patent;

        B.      Enter judgment that LG’s acts of patent infringement are willful;

        C.      Temporarily, preliminarily, or permanently enjoin LG, their parents, subsidiaries,

affiliates, divisions, officers, agents, servants, employees, directors, partners, representatives, all

individuals and entities in active concert and/or participation with them, and all individuals

and/or entities within their control from engaging in the aforesaid unlawful acts of patent

infringement;




                                                  29
            Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 30 of 31



       D.     Order LG to account for and pay damages caused to Parus by LG’s unlawful acts

of patent infringement;

       E.     Award Parus increased damages and attorney fees pursuant to 35 U.S.C. §§ 284

and 285;

       F.     Award Parus the interest and costs incurred in this action; and

       G.     Grant Parus such other and further relief, including equitable relief, as the Court

deems just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a jury trial for all issues deemed to be triable by a jury.


DATED: July 23, 2019                          Respectfully submitted,


                                              By /s/ Michael N. McNamara w/permission by T.
                                              John Ward, Jr.
                                              Michael N. McNamara - Lead Counsel
                                              Massachusetts BBO No. 665885
                                              MMcNamara@mintz.com
                                              Michael T. Renaud
                                              Massachusetts BBO No. 629783
                                              MTRenaud@mintz.com
                                              Kristina R. Cary
                                              Massachusetts BBO No. 688759
                                              KRCary@mintz.com
                                              Tiffany Knapp
                                              Massachusetts BBO No. 694070
                                              TKnapp@mintz.com
                                              MINTZ LEVIN COHN FERRIS GLOVSKY
                                              AND POPEO PC
                                              One Financial Center
                                              Boston, MA 02111
                                              Tel: 617-542-6000
                                              Fax: 617-542-2241
                                              www.mintz.com

                                              Of Counsel:
                                              T. John Ward, Jr.
                                              Texas State Bar No. 00794818


                                                 30
Case 6:19-cv-00437 Document 1 Filed 07/23/19 Page 31 of 31



                          E-mail: jw@wsfirm.com
                          Andrea L. Fair
                          Texas State Bar No. 24078488
                          E-mail: andrea@wsfirm.com
                          WARD, SMITH & HILL, PLLC
                          PO Box 1231
                          Longview, Texas 75606-1231
                          903-757-6400 (telephone)
                          903-757-2323 (facsimile)

                          Counsel for Plaintiff Parus Holdings Inc.




                            31
